Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alyson DiLena on 05/06/2022.

The application has been amended as follows: Please Amend the claims as follows:

(Currently Amended) A solar radiation concentrating device comprising: a transparent waveguide structure comprising a top surface, a bottom surface and one or more edges, the top surface being configured to receive solar radiation; and
 a photovoltaic device coupled to at least one of the one or more edges of the transparent waveguide structure; 
the transparent waveguide structure comprising a luminescent thin-film layer provided over a transparent substrate, the luminescent thin-film layer including a luminescent Tm2+ doped inorganic material exhibiting broadband absorption of light in 
 wherein the solar radiation absorbed by the luminescent layer is emitted by the luminescent layer as infrared radiation having a wavelength of between about 1100 nm and about 1200 nm; and 
wherein the transparent waveguide structure is configured to guide the infrared radiation to the photovoltaic device which is configured to convert at least part of the infrared radiation into electrical power; and 
wherein host material of the luminescent Tm2+ doped inorganic material consists of binary or quaternary inorganic crystalline host material.  
(Currently Amended) The solar concentrating device according to claim 20, wherein the Tm2+ ions are present in the 
(Currently Amended) The solar radiation conversion device according to claim 1, wherein the luminescent layer is a (poly)crystalline thin-film layer.
(Currently Amended) The solar concentrating device according to claim 1, wherein the host material is binary inorganic crystalline host material.
(Currently Amended) A solar radiation concentrating device comprising: a transparent waveguide structure comprising a top surface, a bottom surface and one or more edges, the top surface being configured to receive solar radiation; and
 a photovoltaic device coupled to at least one of the one or more edges of the transparent waveguide structure;
 Serial No. 15/024,283 Response to Office Action Page 6 the transparent waveguide structure comprising a luminescent layer, the luminescent layer including particles of a luminescent Tm2+ doped inorganic material having average dimensions between 1 and 1000 nm, the luminescent Tm2+ doped inorganic material exhibiting broadband absorption of light in 
 wherein solar radiation absorbed by the luminescent layer is emitted by the luminescent layer into infrared radiation having a wavelength of between about 1100 nm and about 1200 nm; 
wherein the transparent waveguide structure is configured to guide the infrared radiation to the photovoltaic device which is configured to convert at least part of the infrared radiation into electrical power; and
 wherein host material of the luminescent Tm2+ doped inorganic material consists of binary or quaternary inorganic crystalline host material.
30. (Currently Amended) A solar radiation concentrating device comprising:
 a transparent waveguide structure comprising a top surface, a bottom surface and one or more edges, the top surface being configured to receive solar radiation; and 
a photovoltaic device coupled to at least one of the one or more edges of the transparent waveguide structure; 
the transparent waveguide structure comprising a luminescent layer, the luminescent layer including a luminescent Tm2+ doped inorganic material exhibiting Serial No. 15/024,283Response to Office ActionPage 7 broadband absorption of light in 
wherein the UV light and visible light absorbed by the luminescent layer is emitted by the luminescent layer as infrared radiation having a wavelength of between about 1100 nm and about 1200 nm; 
 wherein the transparent waveguide structure is configured to guide the infrared radiation to the photovoltaic device which is configured to convert at least part of the infrared radiation into electrical power; and 
wherein host material of the luminescent Tm2+ doped inorganic material consists of binary or quaternary inorganic crystalline host material.

Reasons for Allowance
Claims 1-4, 7, 9-11, 16-18, 20-25, and 27-31 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1, 27 and 30 require a transparent waveguide structure configured to receive solar radiation and a photovoltaic device coupled to the transparent waveguide structure, wherein the transparent waveguide structure comprising a luminescent thin-film layer provided over a transparent substrate, the luminescent layer including a luminescent Tm2+ doped inorganic material exhibiting broadband absorption of light in the UV range of the solar radiation and broadband absorption of light in the visible range of the solar radiation, wherein the solar radiation absorbed by the luminescent layer is emitted by the luminescent layer as infrared radiation having a wavelength of between about 1100 nm and about 1200 nm, wherein the transparent waveguide structure is configured to guide the infrared radiation to the photovoltaic device, wherein host material of the luminescent Tm2+ doped inorganic material consists of binary or quaternary inorganic crystalline host material, in conjunction with other limitations of said independent claims.
Wang in view of Grimm (already on the record) is the closest prior art reference(s). Wang in view of Grim does not specifically teach that host material of the luminescent Tm2+ doped inorganic material consists of binary or quaternary inorganic crystalline host material. The host material of the luminescent Tm2+ doped inorganic material of Wang in view of Grim is a ternary inorganic host material.
Another close prior art reference is Grimm et al. (4f-4f and 4f-5d excited states and luminescence properties of Tm2+-doped CaF2, CaCl2, SrCl2 and BaCl2) (see the attached document). However, Grimm teaches that Tm2+-doped CaF2, CaCl2, SrCl2 and BaCl2 are suitable up-conversion materials (see the conclusion section), which is the opposite of the luminescent Tm2+ doped inorganic material of the instant invention which absorbs the UV/visible range of the solar radiation and emit infrared radiation.
The pertinent prior arts, when taken alone or in combination cannot be reasonably construed as teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433. The examiner can normally be reached Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI BAKHTIARI/       Primary Examiner, Art Unit 1726